                 Case 3:20-cv-05423-BHS Document 22 Filed 05/26/20 Page 1 of 3



 1

 2

 3

 4

 5                            United States District Court
                         For The Western District Of Washington
 6                                     At Tacoma
 7 Drew MacEwen, Andrew Barkis,
   Chris Corry, Brandon Vick, Kelly
 8 Chambers, Michael McKee, Fran
   Wills, Bruce Russell, Phil Fortunato,
 9 Dave McMullan, Isaac Vellekamp, and Marcus          No. 3:20-cv-05423
   Torrey,
10
                                                       Declaration of Bruce Russell
11                        Plaintiffs,

12          v.

13 Jay Inslee, in my official capacity as the
   Governor of Washington,
14
                      Defendant.
15

16
        I, Bruce Russell, make the following declaration under penalty of perjury:
17

18 1. I am a plaintiff in the above-entitled action and have personal knowledge of the facts stated

19      herein.
20 2. I am a resident of Washington.

21 3. I also own and operates Lake Bowl.

22 4. For over 60 years and 3 generations of working family members, Lake Bowl has successfully

23      and steadily grown its business.
24 5. It started from a small bowling center and snack bar in 1957 to a business that now includes the

25      bowling center with a 250 seat full service restaurant and tap house, a Washington state
26

27

 MacEwen v. Inslee
                                                                              Ard Law Group PLLC
 Declaration of Bruce Russell - 1
 No. 3:20-cv-05423                                                            P.O. Box 11633
                                                                              Bainbridge Island, WA 98110
                                                                              Phone: (206) 701-9243
               Case 3:20-cv-05423-BHS Document 22 Filed 05/26/20 Page 2 of 3



 1      enhanced card room, 4 redemption arcades across the state, a 60 room hotel, and a 7500-barrel

 2      microbrewery that retails product across Washington state.

 3 6. Due to the forced closures by the Governor due to COVID-19, all of Lake Bowl’s businesses

 4      have been severely impacted.

 5 7. I have had to furlough over 100 employees.

 6 8. I have lost more than 95% of my business income throughout this period.

 7 9. Aside from current losses, I also anticipate that business won’t “get back to normal” under the

 8      reopening phases proposed by Governor Inslee for several months, if at all.

 9 10. Never in history have Lake Bowl and my family faced such financial hardship.

10 11. Now I have learned that Tribal casinos (including their restaurants, spas, and retail shops) in

11      Washington are opening their doors several weeks before many Washington businesses,

12      including Lake Bowl, are able to open under theirs under the Governor’s plan.

13 12. Furthermore, my family and I have not been able to attend church services which have been

14      restricted due to the lockdown.

15 13. Now, people will be able to congregate in large crowds to entertain themselves at a competitor

16      business just down the road, while Lake Bowl will continue to be shuttered and my family and

17      I cannot go to church.

18

19      SIGNED, May __, 2020, at ____________________, Washington.

20

21
                                                       By: ________________________
22                                                     Bruce Russell
23

24

25

26

27

 MacEwen v. Inslee
                                                                              Ard Law Group PLLC
 Declaration of Bruce Russell - 2
 No. 3:20-cv-05423                                                            P.O. Box 11633
                                                                              Bainbridge Island, WA 98110
                                                                              Phone: (206) 701-9243
                         Case 3:20-cv-05423-BHS Document 22 Filed 05/26/20 Page 3 of 3




 1 6. Due to the forced closures by the Governor due to COVID-19, all of Lake Bowl’s businesses

 2       have been severely impacted.

 3 7. I have had to furlough over 100 employees. I have had to put about 80 employees back on
 4       payroll in order to qualify for the Paycheck Protection Program, but the remainder remain

 5       furloughed.

 6 8. I have lost more than 95% of my business income throughout this period.
 7 9. Aside from current losses, I also anticipate that business won’t “get back to normal” under

 8       the reopening phases proposed by Governor Inslee for several months, if at all.

 9 10. Never in history have Lake Bowl and my family faced such financial hardship.
10 11. Now I have learned that Tribal casinos (including their restaurants, spas, and retail shops) in

11       Washington are opening their doors several weeks before many Washington businesses,

12       including Lake Bowl, are able to open under theirs under the Governor’s plan.

13 12. Furthermore, my family and I have not been able to attend church services which have been

14       restricted due to the lockdown.

15 13. Now, people will be able to congregate in large crowds to entertain themselves at a
16       competitor business just down the road, while Lake Bowl will continue to be shuttered and

17       my family and I cannot go to church.

18
19       SIGNED, May 25
                     __, 2020, at ____________________,
                                    Moses Lake          Washington.

20

21
                                                        By: ________________________
22                                                      Bruce Russell
23

24
25

26

27
 MacEwen v. Inslee
                                                                              Ard Law Group PLLC
 Declaration of Bruce Russell - 2
 No. 3:20-cv-05423                                                            P.O. Box 11633
                                                                              Bainbridge Island, WA 98110
                                                                              Phone: (206) 701-9243
